DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on January 5, 2022.  Claim(s) 1-21 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to claims 1, 6-15, and 19-21 in the response filed on 1/5/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18, 20-24 of U.S. Patent Application No. 16/674,454 (Notice of Allowance as been issued on 12/30/2021 for the copending application which changes the provisional double patenting to obviousness type double patenting). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 can be drawn to claims 1 and 5 of copending Application 16/674,454; specifically A computer-implemented method for generating a standard customer profile in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers;
 determining, by the processing device, a data distribution for each of the plurality of features in common present in the cluster; 

providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 
generating, by the cognitive system, simulated transaction data in imitation of real transaction data through a reinforcement learning model, wherein the simulated transaction data cannot be traced to the customer data, wherein generating the simulated transaction data further comprises: 
providing the determined distributions as a goal, 
performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, 
in each iteration: 
conducting an action including a plurality of simulated transactions, comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data;
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; and distributing the detection model to each of the computing devices over the network.

The method of claim 5, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common.
The instant claims are disclosing the same invention as the combination of independent and dependent claims of the copending application.  There is no significant difference in the scope of the claims which was obviate the rejection under double patenting. 

Claim 2 can be drawn to claim 2 of copending Application 16/674,454. 
Claim 3 can be drawn to claim 3 of copending Application 16/674,454.
Claim 4 can be drawn to claim 4 of copending Application 16/674,454.
Claim 5 can be drawn to claims 5 and 6 of copending Application 16/674,454.
Claim 6 can be drawn to claim 6 of copending Application 16/674,454.
Claim 7 can be drawn to claim 7 of copending Application 16/674,454.

Claim 8 can be drawn to claims 8 and 12 of copending Application 16/674,454; specifically An abstraction system comprising a processing device and a memory comprising instructions which are executed by the processing device for generating a standard customer profile in a data processing system configured to: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
determining, by the processing device, a data distribution for each of the plurality of features in common present in the cluster; generating, by the processing device, a plurality of artificial profiles by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage;
providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 

providing the determined distributions as a goal, 
performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, 
in each iteration: 
conducting an action including a plurality of simulated transactions, 
comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data;
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; 
training, by the processor, the detection model for identifying an abnormal customer behavior, using the synthetic customer data; and
distributing the detection model to each of the computing devices over the network.

The method of claim 8, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common.

Claim 9 can be drawn to claim 9 of copending Application 16/674,454. 
Claim 10 can be drawn to claim 10 of copending Application 16/674,454. 
Claim 11 can be drawn to claim 11 of copending Application 16/674,454. 
Claim 12 can be drawn to claims 12 and 13 of copending Application 16/674,454. 

Claim 14 can be drawn to claim 14 of copending Application 16/674,454. 

Claim 15 can be drawn to claims 15 and 19 of copending Application 16/674,454; specifically A computer program product comprising software that when executed by a processor performs a method comprising: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
determining, by the processing device, a data distribution for each of the plurality of features in common present in the cluster; generating, by the processing device, a plurality of artificial profiles by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage;
providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 
generating, by the cognitive system, simulated transaction data in imitation of real transaction data through a reinforcement learning model, wherein the simulated transaction data cannot be traced to the customer data, wherein generating the simulated transaction data further comprises:
providing the determined distributions as a goal, 
performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, 
in each iteration: 
conducting an action including a plurality of simulated transactions, 

comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data;
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; 
training, by the processor, the detection model for identifying an abnormal customer behavior, using the synthetic customer data; and
distributing the detection model to each of the computing devices over the network.

The method of claim 15, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common.

Claim 16 can be drawn to claim 16 of copending Application 16/674,454. 
Claim 17 can be drawn to claim 17 of copending Application 16/674,454. 
Claim 18 can be drawn to claim 18 of copending Application 16/674,454. 
Claim 19 can be drawn to claims 19 and 20 of copending Application 16/674,454. 
Claim 20 can be drawn to claim 20 of copending Application 16/674,454. 
Claim 21 can be drawn to claim 21 of copending Application 16/674,454. 

Response to Arguments
The Applicants arguments, see remarks filed 01/05/2022 begin with the response for the rejection under provisional obviousness-type double patenting.  The Applicants request that the rejection be held in abeyance until allowable subject matter is identified (remarks page 8).  The double patenting rejection has been updated and is no longer provisional as application 16/674,454 has a Notice of Allowance 

Regarding the rejection under 35 U.S.C. § 101 the amendments to the claims have overcome the rejection of the claims and integrated the abstract idea into a practical application.  The arguments regarding the rejection under 35 U.S.C. § 101 include an argument for Example 39 of the 2019 PEG (remarks page 9-10).  The Examiner does not agree with the argument as the claims of Example 39 including training a neural network are substantially different from the instant claims.  The training of a detection model for identifying abnormal behavior is not similar to training a neural network for facial recognition.  The Example is taking digital images and applying one or more transforms to each image to create and using a set of non-facial images for training a first stage using the training set.  The subsequent step creates a second training set comprising the first training set and digital non facial images that are incorrectly identified and training the neural network a second time.  This is substantially different from the instant claims and only share a training step in correlating.  

The rejection under 35 U.S.C. § 102 (remarks page 10) has been withdrawn at this time in view of the amendments to the claims and subsequent arguments relating to the 35 U.S.C. § 102 rejection under Walters et al.  
Accordingly, the rejection under 35 U.S.C. § 103 is also withdrawn in view of the above reference to the Walters et al. reference being withdrawn.

In summary, the rejections under 35 U.S.C. § 101, 102, and 103 have been overcome in light of the claim amendments, and in some rejections the arguments presented.  The double patenting rejection stands in view of co-pending application 16/674,454 as requested by the Examiner.  The claims are not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        February 4, 2022